Defendant argues that the court should have granted his motion to dismiss the indictment, made on the ground that an offensive remark made by a grand juror at the close of defendant’s grand jury testimony incurably tainted the proceeding. However, by pleading guilty, defendant forfeited that claim (see People v Hansen, 95 NY2d 227 [2000]). As in Hansen, “[defendant in essence seeks a review of the fact-finding process engaged in by the grand jurors” (id. at 232). The prosecutor *469instructed the grand juror in question not to vote and directed the other grand jurors to disregard the remark. Under these circumstances, defendant’s claim does not implicate the integrity of the grand jury proceedings (see CPL 210.35 [5]; People v Darby, 75 NY2d 449, 455 [1990]). Concur—Andrias, J.P., McGuire, Moskowitz, Freedman and Román, JJ.